—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from the unauthorized use of controlled substances after his urine twice tested positive for the presence of opiates. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the misbehavior report, written by the correction officer who conducted the urinalysis testing, together with the positive laboratory test results and their supporting documentation (see Matter of Bonaparte v Goord, 289 AD2d 913; Matter of Mercado v Selsky, 270 AD2d 550).
We have examined petitioner’s assertions that there were *934gaps in the chain of custody of his urine sample and that the testing thereof was not in accordance with the procedures set forth in 7 NYCKR 1020.4, and find them to be without merit (see Matter of Sierra v Goord, 241 AD2d 617). Any questions regarding the chain of custody of petitioner’s urine sample or the probity of the urinalysis testing procedures implemented were sufficiently explained in the hearing testimony presented (see Matter of Graziano v Goord, 272 AD2d 701, 702). Petitioner’s remaining contentions, including his allegation of hearing officer bias, have been reviewed and found to be without merit.
Her cure, J.P., Crew III, Spain, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.